Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Westport Innovations Inc. Prices Offering of Common Shares VANCOUVER, Dec. 9 /CNW/ - Westport Innovations Inc. (TSX:WPT, NASDAQ:WPRT) announced today the pricing of its offering of common shares in the United States and Canada. Westport will offer 4,750,000 common shares at a price of US$10.50 per share, for gross proceeds of US$49.9 million. Westport has granted the underwriters of the offering an option to purchase an additional 712,500 common shares at the offering price during the period ending 30 days from the date of Westport's final prospectus supplement filed in connection with the offering to cover over-allotments, if any. If the over-allotment option is exercised in full, gross proceeds of the offering will be approximately US$57.4 million. Jefferies & Company, Inc. is the sole book-running manager for the offering. Lazard Capital Markets LLC is acting as co-lead manager and other underwriters include ThinkEquity LLC and Craig-Hallum Capital Group in the United States and Dundee Securities Corporation in Canada. The common shares issued under the offering will be listed on The NASDAQ Global Market. Westport has made an application to list the common shares issued under the offering on the Toronto Stock Exchange, which listing will be subject to fulfillment of all of the listing requirements of the exchange. The offering is expected to close on or about December 14, 2009, subject to customary conditions. The offering is being made only by means of Westport's final prospectus supplement and accompanying short form base shelf prospectus. Copies of the United States final prospectus supplement, when available, may be obtained from: Jefferies & Company, Inc., Equity Capital Markets, at 520 Madison
